DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendment filed 7/12/2022 has been entered and considered.  The Examiner agrees that Applicants’ amendment overcomes the art rejections contained in the Non-Final Office Action mailed on 4/12/2022.   A new search was conducted based on the amended claims, and no new art was found.  Thus, this application is hereby allowed.  
EXAMINER’S AMENDMENT
 
Claim 9 is hereby amended as follows:
Claim 9 A rail vehicle for continuous contactless recording of a track geometry of a track, comprising:
a laser scanner, arranged on the rail vehicle, for the recording of profile data
of the track extending in the transverse direction, 
an evaluation device coupled to the rail vehicle, wherein the evaluation device
is configured for carrying out a method for contactless recording of the track geometry of a track  by means of the rail vehicle which is moved along the track  on on-track undercarriages comprising the steps of:
compiling profile data of the track extending in transverse direction 
 by means of the laser scanner;
evaluating the profile data by means of the evaluation device, wherein
the profile data are evaluated relative to a reference base pre-defined on the rail
vehicle;
deriving from the profile data a course of a track central axis and/or a rail;
specifying a reference plane aligned with pivot points of the on track
undercarriages;
using the laser scanner to define a reference base;
displacing the reference plane relative to a rail edge point by using the profile
data:
deriving a track curve based upon the profile data, and from the distances between
the pivot points and the laser scanner.

The Examiners amendment was approved in a telephone conference with Applicants representative William C. Collard (Reg. No. 38,411) on July 15, 2022.   






Allowable Subject Matter
Claims 1 and 3-10 are hereby allowed.
The following is the Examiner's Reasons for Allowance: 
the prior art fails to disclose and would not have rendered obvious: 

evaluating the profile data by means of an evaluation device, wherein the profile data are evaluated relative to a reference base pre-defined on the rail
vehicle; deriving from the profile data a course of a track central axis and/or a rail;
specifying a reference plane aligned with pivot points of the on track
undercarriages; using the laser scanner to define a reference base; displacing the reference plane relative to a rail edge point by using the profile data: deriving a track curve based upon the profile data, and from the distances between the pivot points and the laser scanner, as recited in claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT G BACHNER/Primary Examiner, Art Unit 2898